

Exhibit 10.2
FORM OF
FARMER BROS. CO.
2017 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
Farmer Bros. Co. (the “Company”) has granted to the participant listed below
(“Participant”) the restricted stock units (the “RSUs”) described in this
Restricted Stock Unit Award Agreement (this “Agreement”), subject to the terms
and conditions of this Agreement and the Farmer Bros. Co. 2017 Long-Term
Incentive Plan (as amended from time to time, the “Plan”), which is incorporated
into this Agreement by reference. For purposes of this Agreement, references to
the “Company” shall include any Subsidiary employer, as applicable. To the
extent not defined herein, terms used in this Agreement which are defined in the
Plan shall have the same meanings as set forth in the Plan.
Participant:
 
Grant Date:
 
Target Number of RSUs Granted:
 
Maximum Number of RSUs Granted:
 
Performance Period
 
Vesting Schedule:
Subject to and conditioned upon Participant’s continued employment with the
Company through the last day of the Performance Period, the RSUs shall vest and
shall be earned (or not) based on achievement relative to the Performance Goal
set forth in this Agreement. Notwithstanding the foregoing, the RSUs shall be
subject to accelerated vesting in certain circumstances as provided in this
Agreement.







ELECTRONIC ACCEPTANCE OF AWARD: 


By clicking on the “ACCEPT” box on the “Accept Grant” page, you agree to be
bound by the terms and conditions of this Agreement and the Plan. You
acknowledge that you have reviewed and fully understand all of the provisions of
this Agreement and the Plan, and have had the opportunity to obtain advice of
counsel prior to accepting the grant of the RSUs pursuant to this Agreement. You
hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan
or relating to the RSUs.














--------------------------------------------------------------------------------





ARTICLE I.
AWARD; VESTING; FORFEITURE AND SETTLEMENT
1.1    RSUs and Dividend Equivalents.
(a)    Each RSU represents the right to receive one Share on the terms, and
subject to the conditions, set forth in this Agreement. Participant will have no
right to the distribution of any Shares until such time (if ever) as the RSUs
have vested and been earned hereunder.
(b)    The Company hereby grants to Participant, with respect to each RSU, a
Dividend Equivalent right that shall, to the extent that any dividend becomes
payable on Common Stock while such Dividend Equivalent right remains
outstanding, and subject to the terms set forth below, entitle Participant to a
cash payment in the amount of any such dividend paid by the Company in respect
of a share of Common Stock. The Dividend Equivalent right shall remain
outstanding from the Grant Date through the earlier to occur of (i) the
termination or forfeiture for any reason of the RSU to which such Dividend
Equivalent right corresponds, or (ii) the delivery to the Participant of the
share of Common Stock in respect of the RSU to which such Dividend Equivalent
right corresponds (in any case, the “RSU Termination Date”). For clarity, each
Dividend Equivalent right will entitle Participant to a cash payment in the
amount of any dividend(s) paid by the Company in respect of a share of Common
Stock to the extent that such dividend(s) are declared and have ex dividend
date(s), in each case, that occur on or after the applicable Grant Date and on
or prior to the applicable RSU Termination Date, payable upon the settlement
date in respect of the RSU to which such Dividend Equivalent right corresponds
as provided in Section 1.4 of this Agreement; provided, that with respect to any
dividends meeting such criteria that are paid after the RSU Termination Date,
the applicable Dividend Equivalent payment will be paid if and when the Company
pays the underlying dividend (but in no event later than March 15th of the year
following the year in which the applicable ex dividend date occurs). For the
avoidance of doubt, (x) if an RSU does not ultimately vest hereunder, no
Dividend Equivalent payments shall be made with respect to such unvested RSU,
and (y) in no event shall a Dividend Equivalent payment be made that would
result in Participant receiving both the Dividend Equivalent payment (in respect
of a dividend) and the actual dividend with respect to the same RSU and
corresponding share of Common Stock. Dividend Equivalent rights and any amounts
that may become distributable in respect thereof shall be treated separately
from the RSUs and the rights arising in connection therewith for purposes of the
designation of time and form of payments required by Section 409A.
1.2    Determination of Number of Vested and Earned RSUs; Forfeiture
(a)    The number of RSUs subject to this Award that vest and are earned, if
any, for the Performance Period shall be determined as set forth on Exhibit A
attached hereto (the “Performance Goal”).
After the end of the Performance Period (but in no event later than December
31st of the year in which the Performance Period ends), the Committee shall
determine and certify performance with respect to the Performance Goal for the
Performance Period (such date of determination, the “Determination Date”).
Subject to Participant’s continued employment through the last day of the
Performance Period (except as otherwise provided herein), as of the
Determination Date, a number of RSUs shall be earned (or not) based on the
Committee’s determination and certification of performance with respect to the
Performance Goal; provided that in determining and certifying performance, the
Committee shall have the discretion to adjust downward the number of RSUs that
vest and are earned. In no event shall a number of RSUs vest or be earned in
excess of the Maximum Number of RSUs Granted, as indicated above. All RSUs that
are not earned as of the Determination Date shall be forfeited.


2



--------------------------------------------------------------------------------




(b)    Unless the Administrator otherwise determines or as otherwise provided
for in the Plan or this Agreement with respect to Participant’s Termination of
Service, the RSUs will immediately and automatically be cancelled and forfeited
as to any portion that is not vested and earned as of Participant’s Termination
of Service during the Performance Period. In addition, the RSUs will immediately
and automatically be cancelled and forfeited (including any portion that is then
vested) upon Participant’s Termination of Service for Cause prior to the
Determination Date. Dividend Equivalents (including any Dividend Equivalent
Account balance) will vest or be forfeited, as applicable, upon the vesting or
forfeiture of the RSU with respect to which the Dividend Equivalent (including
the Dividend Equivalent Account) relates.
1.3    Termination of Service; Change in Control.
(a)    Notwithstanding anything to the contrary in Section 1.2, if Participant’s
Termination of Service occurs by reason of death or Disability prior to the end
of the Performance Period, subject to and conditioned upon Participant’s (or
Participant’s guardian or estate, as applicable) timely execution of an
effective release in a form prescribed by the Administrator, the RSUs shall
remain outstanding following Participant’s Termination of Service and
Participant shall be eligible to earn the number of RSUs that would have been
earned based on actual performance through the end of the Performance Period, as
determined and certified by the Committee on the Determination Date, had no
Termination of Service occurred, with such number of earned RSUs (if any)
pro-rated based on the number of days elapsed in the Performance Period through
the Termination of Service over the total number of days in the Performance
Period.
(b)    Effect of Change in Control. Notwithstanding anything to the contrary
herein, in the event of a Change in Control, the following provisions shall
apply:
(i)    In the event of Participant’s Termination of Service by the Company
without Cause (other than due to death or Disability) or by Participant for Good
Reason, in either case, within twenty-four (24) months following a Change in
Control, subject to and conditioned upon Participant’s timely execution of an
effective release in a form prescribed by the Administrator, the Target Number
of RSUs Granted, as indicated above, shall become fully vested and shall be
deemed earned as of the date of such Termination of Service. All RSUs granted
hereunder in excess of the Target Number of RSUs Granted shall be forfeited. For
purposes of this Agreement, “Good Reason” shall have the meaning ascribed to it
in Participant’s employment, services or similar agreement with the Company, and
if no such agreement exists or such agreement does not contain a definition of
“Good Reason”, then “Good Reason” shall mean the occurrence of any one or more
of the following conditions without Participant’s consent: (i) a material
diminution of Participant’s base salary, (ii) a material diminution in
Participant’s authority, duties or responsibilities, or (iii) the requirement by
the Company that Participant’s principal place of employment be based more than
fifty (50) miles from Participant’s primary office location; provided, further,
that, a termination for Good Reason will not have occurred unless Participant
gives written notice to the Company of Participant’s intention to terminate
employment within thirty (30) days after the occurrence of the event
constituting Good Reason, specifying in reasonable detail the circumstances
constituting Good Reason, and the Company has failed within thirty (30) days
after receipt of such notice to cure the circumstances constituting Good Reason,
and Participant terminates employment within sixty (60) days after the end of
such thirty (30) day period.
(ii)    In the event that the RSUs are not continued, converted, assumed, or
replaced by the successor corporation or a parent or subsidiary of the successor
corporation in a Change in Control, a number of RSUs shall vest and shall be
deemed earned immediately prior to the consummation of such Change in Control
equal to the Target Number of RSUs Granted, as indicated above, pro-rated based
on the number of days elapsed in the Performance Period through the Change in
Control over the total number of days in the Performance Period, and all RSUs
granted


3

--------------------------------------------------------------------------------




hereunder in excess of such number of RSUs shall be forfeited. The Administrator
may condition such accelerated vesting upon Participant’s timely execution of an
effective release and/or other transaction-related documents in a form or forms
reasonably prescribed by the Company.
1.4    Settlement.
(a)    All of Participant’s RSUs which are then vested pursuant to Sections 1.2
or 1.3 will be paid in Shares, and any related Dividend Equivalents (including
any Dividend Equivalent Account balance) will be paid in cash, in each case,
during the thirty (30)-day period beginning with the earliest to occur of the
following events:
(i)    the Determination Date; or
(ii)    subject to Section 1.4(b), Participant’s Termination of Service by the
Company without Cause (other than due to death or Disability) or by Participant
for Good Reason, in either case, following a Change in Control. Notwithstanding
anything to the contrary in this Agreement or the Plan, no RSUs or Dividend
Equivalents shall be distributed to Participant pursuant to this Section
1.4(a)(ii) during the six-month period following Participant’s Separation from
Service if the Company determines that distributing such RSUs and Dividend
Equivalents at the time or times indicated in this Agreement would be a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code. If the
distribution of any of Participant’s RSUs and Dividend Equivalents is delayed as
a result of the previous sentence, then such RSUs and Dividend Equivalents
(including any Dividend Equivalent Account balance) shall be paid to Participant
during the thirty (30)-day period beginning on the first business day following
the end of such six-month period (or such earlier date upon which such RSUs and
Dividend Equivalents can be distributed under Section 409A without resulting in
a prohibited distribution, including as a result of Participant’s death).
(b)    Notwithstanding anything to the contrary in Section 1.4(a), in the event
that the vesting of the RSUs accelerates pursuant to Section 1.3(b)(ii), Shares
shall be distributed to Participant in settlement of such RSUs, and any related
Dividend Equivalents (including any Dividend Equivalent Account balance) shall
be paid to Participant, in each case, immediately prior to the consummation of
such Change in Control.
ARTICLE II.
TAXATION AND TAX WITHHOLDING
2.1    Responsibility for Taxes.
(a)    Participant acknowledges that, regardless of any action taken by the
Company, the ultimate liability for all income tax, social insurance, payroll
tax, employment tax, fringe benefit tax, payment on account or other tax-related
items related to Participant's participation in the Plan and legally applicable
to Participant or deemed by the Company in its discretion to be an appropriate
charge to Participant even if legally applicable to the Company (“Tax-Related
Items”) is and remains Participant’s responsibility and may exceed the amount
actually withheld by the Company. Participant further acknowledges that the
Company (i) makes no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the RSUs, including, but
not limited to, the grant or vesting of the RSUs or any related Dividend
Equivalents, the subsequent sale of Shares acquired upon vesting, and the
receipt of any dividends; and (ii) does not commit to and is under no obligation
to structure the terms of the grant or any aspect of the RSUs to reduce or
eliminate Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if Participant is subject to Tax-Related Items
in more than one jurisdiction, Participant


4

--------------------------------------------------------------------------------




acknowledges that the Company may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
(b)    Prior to the relevant taxable or tax withholding event, as applicable,
Participant agrees to cooperate with the Company in satisfying any applicable
withholding obligations for Tax-Related Items. In this regard, the Company or
its agents, at their discretion, may satisfy, or allow Participant to satisfy,
the withholding obligation with regard to all Tax-Related Items by any of the
following, or a combination thereof:
(i)    By delivery of cash, check or wire transfer of immediately available
funds by Participant to the Company; provided that the Administrator may limit
the use of one of the foregoing methods if one or more of the methods below is
permitted;
(ii)    Unless the Administrator otherwise determines, (A) delivery (including
telephonically to the extent permitted by the Administrator) of a notice to the
Company that the Participant has placed a market sell order with a broker
acceptable to the Administrator with respect to Shares then issuable and that
the broker has been directed to deliver promptly to the Company funds sufficient
to satisfy the tax obligations, or (B) the Participant’s delivery to the Company
of a copy of irrevocable and unconditional instructions to a broker acceptable
to the Administrator to deliver promptly to the Company an amount sufficient to
satisfy the tax withholding by cash, check or wire transfer of immediately
available funds; provided, that such amount is paid to the Company at such time
as may be required by the Administrator; or
(iii)    To the extent permitted by the Administrator, delivery to the Company
of Shares, including Shares delivered by attestation and Shares then issuable in
settlement of the RSUs, valued at their Fair Market Value on the date of
delivery (or such other date determined by the Administrator).
(c)    The Company has the right and option, but not the obligation, to treat
Participant’s failure to provide timely payment of any tax withholding with
regard to all Tax-Related Items as Participant's election to satisfy all or a
portion of the tax withholding pursuant to Section 2.1(b)(iii) above.
(d)    Depending on the withholding method, the Company may withhold or account
for Tax-Related Items by considering applicable statutory withholding amounts or
other applicable withholding rates, including maximum applicable rates, in which
case Participant may receive a refund of any over-withheld amount in cash
through the Company’s normal payroll processes and will have no entitlement to
the Common Stock equivalent.
(e)    Finally, Participant agrees to pay to the Company any amount of
Tax-Related Items that the Company may be required to withhold or account for as
a result of Participant's participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to honor the vesting of
the RSUs and/or refuse to issue or deliver the Shares or the proceeds from the
sale of the Shares if Participant fails to comply with Participant's obligations
in connection with the Tax-Related Items.
Article III.
OTHER PROVISIONS
3.1    Nature of Grant. In accepting the RSUs, Participant understands,
acknowledges, and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time in accordance with its terms;


5

--------------------------------------------------------------------------------




(b)    the grant of the RSUs is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted in the past;
(c)    all decisions with respect to future RSU or other grants, if any, will be
at the sole discretion of the Administrator;
(d)    the RSU grant and participation in the Plan shall not create a right to
employment or service or be interpreted as forming or amending an employment or
service contract with the Company or any other Subsidiary and shall not
interfere with the ability of the Company or any other Subsidiary, as
applicable, to terminate Participant's employment or service relationship (if
any) at any time with or without cause;
(e)    Participant is voluntarily participating in the Plan;
(f)    the RSUs and any Shares acquired under the Plan, and the income and value
of same, are not intended to replace any pension rights or compensation (if
any);
(g)    the RSUs and any Shares acquired under the Plan, and the income and value
of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement
benefits, welfare benefits or other similar payments (if any);
(h)    the future value of the Shares underlying the RSUs is unknown,
indeterminable and cannot be predicted with certainty;
(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from Participant's Termination of Service (for
any reason whatsoever, whether or not later found to be invalid or in breach of
Applicable Laws or the terms of Participant's employment or service agreement,
if any);
(j)    unless otherwise agreed with the Company, the RSUs and the Shares
underlying the RSUs, and the income and value of same, are not granted as
consideration for, or in connection with, any services Participant may provide
as a director of a Subsidiary; and
(k)    unless otherwise provided in the Plan or by the Administrator, the RSUs
and the benefits evidenced by this Agreement do not create any entitlement to
have the RSUs or any such benefits transferred to, or assumed by, another
company, nor to be exchanged, cashed out or substituted for, in connection with
any corporate transaction affecting the Common Stock.
3.2    No Advice Regarding Grant. Neither the Company nor any Subsidiary is
providing any tax, legal or financial advice, nor is any such party making
recommendations regarding participation in the Plan, or Participant's
acquisition or sale of the underlying Shares. Participant understands and agrees
that Participant should consult with Participant's own personal tax, legal and
financial advisors regarding participation in the Plan before taking any action
related to his or her Awards under the Plan.
3.3    Transferability. The RSUs are not transferable, except by will or the
laws of descent and distribution or as permitted by the Administrator in
accordance with the terms of the Plan. Any permitted transfer of an Award
hereunder shall be without consideration, except as required by Applicable Law.


6

--------------------------------------------------------------------------------




3.4    Adjustments. Participant acknowledges that the RSUs, the Shares subject
to the RSUs and the Dividend Equivalents are subject to adjustment, modification
and termination in certain events as provided in this Agreement and the Plan.
3.5    Defined Terms; Titles. Capitalized terms not defined in this Agreement
have the meanings given to them in the Plan. Titles are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.
3.6    Conformity to Applicable Laws. Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
Applicable Laws and, to the extent Applicable Laws permit, will be deemed
amended as necessary to conform to Applicable Laws.
3.7    Successors and Assigns; Third-Party Beneficiaries. The Company may assign
any of its rights under this Agreement to single or multiple assignees, and this
Agreement will inure to the benefit of the successors and assigns of the
Company. Subject to the transfer provisions set forth in the Plan, this
Agreement will be binding upon and inure to the benefit of the heirs, legatees,
legal representatives, successors and assigns of the parties hereto. Each
Subsidiary is an intended third-party beneficiary of any rights or entitlements
conferred on any such party hereunder, and shall be entitled to enforce such
rights and entitlements hereunder as if such entity was a signatory to this
Agreement.
3.8    Entire Agreement and Imposition of Other Terms. The Plan and this
Agreement (including all exhibits and appendices hereto) constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company (or between any other Subsidiary) and Participant
with respect to the subject matter hereof. Nonetheless, the Company reserves the
right to impose other requirements on Participant’s participation in the Plan,
on the RSUs and on any Shares acquired under the Plan, to the extent the
Administrator determines it is necessary or advisable for legal or
administrative reasons, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing. In
the event of any inconsistency between the Plan and this Agreement, the terms of
the Plan will control.
3.9    Severability. In the event that any provision of this Agreement is held
illegal or invalid, the provision will be severable from, and the illegality or
invalidity of the provision will not be construed to have any effect on, the
remaining provisions of this Agreement.
3.10    Waiver. Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by
Participant or any other person.
3.11    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates a
contractual arrangement between the Company and Participant only (except as
expressly provided above with respect to third-party rights of Subsidiaries) and
shall not be construed as creating a trust for the benefit of Participant.
Neither the Plan nor any underlying program, in and of itself, has any assets.
Participant will have only the rights of a general unsecured creditor of the
Company with respect to amounts credited and benefits payable, if any, with
respect to the RSUs and Dividend Equivalents, and rights no greater than the
right to receive the Shares or cash as a general unsecured creditor with respect
to the RSUs and Dividend Equivalents, as and when settled pursuant to the terms
hereof.
3.12    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. Participant hereby consents to


7

--------------------------------------------------------------------------------




receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
3.13    Notices. Any notice to be given under the terms of this Agreement to the
Company must be in writing and addressed to the Company in care of the Company’s
Secretary at the Company’s principal office or the Secretary’s then-current
email address or facsimile number. Any notice to be given under the terms of
this Agreement to Participant must be in writing and addressed to Participant at
Participant’s last known mailing address, email address or facsimile number in
the Company’s personnel files. By a notice given pursuant to this Section,
either party may designate a different address for notices to be given to that
party. Any notice will be deemed duly given when actually received, when sent by
email, when sent by certified mail (return receipt requested) and deposited with
postage prepaid in a post office or branch post office regularly maintained by
the United States Postal Service, when delivered by a nationally recognized
express shipping company or upon receipt of a facsimile transmission
confirmation.
3.14    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, this Agreement and the RSUs will be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3) that are
requirements for the application of such exemptive rule. To the extent
Applicable Laws permit, this Agreement will be deemed amended as necessary to
conform to such applicable exemptive rule.  
3.15    Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that Participant may be subject to insider trading restrictions and/or market
abuse laws, which may affect Participant’s ability to acquire or sell Shares or
rights to Shares under the Plan during such times when Participant is considered
to have “inside information” regarding the Company (as defined by Applicable
Laws). Any restrictions under these laws or regulations are separate from and in
addition to any restrictions that may be imposed under any applicable insider
trading policy of the Company. Participant acknowledges that Participant is
responsible for ensuring compliance with any applicable restrictions and should
consult Participant’s personal legal advisor on these matters.
3.16    Section 409A. The intent of the parties is that the payments and
benefits under this Agreement comply with or be exempt from Section 409A and the
regulations and guidance promulgated thereunder and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith. For purposes of Section 409A, each payment that Participant may be
eligible to receive under this Agreement shall be treated as a separate and
distinct payment.
3.17     Clawback Provisions. In consideration of the grant of this Award,
Participant agrees that this Award (including the gross amount of any proceeds,
gains or other economic benefit Participant actually or constructively receives
upon receipt of this Award or the receipt or resale of any Shares underlying
this Award) will be subject to recoupment by the Company to the extent required
to comply with Applicable Laws or any policy of the Company providing for the
reimbursement of incentive compensation (including any policy adopted after the
Grant Date).
3.18    Governing Law. This Agreement and the RSUs and the Dividend Equivalents
will be governed by and interpreted in accordance with the laws of the State of
Delaware, disregarding the choice-of-law principles of the State of Delaware and
any other state requiring the application of a jurisdiction’s laws other than
the State of Delaware.


8

--------------------------------------------------------------------------------




Exhibit A
Performance Goal




9